DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 30 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable by Wu, US Pat. US 9635652 B2, in view of Jung et al, US Pub 2018/0098298 A1, hereinafter referred to as Wu and Jung.
Regarding claims 1, 30,  and 35, Wu discloses method for optimizing the transmission of machine type communication (MTC) data from a mobile device to an eNB, the method comprising: determining a transmission power for a physical random access channel (PRACH) based on a maximum output power of the terminal device, a PRACH target reception power, and a downlink path loss, wherein the downlink path loss is obtained based on a beam information; and transmitting the PRACH based on the transmission power (col. 9, line 56-col.10, line 6, an UE determines the uplink's transmission power by estimating the downlink path loss (PL) from the downlink reference signal (pilot signal) and using the desired received power for each channel P0 broadcast by the wireless network as follows: PPRACH = min {PMAX,P0_PRACH - PL+(m-1)ΔPRACH + ΔPreamble} where PMAX is a predefined maximum output power of a UE, PPRACH is the transmit power used by the UE for transmitting the random access preamble message (which is not greater than  PMAX), ΔPRACH is the power ramping step for PRACH, ΔPreamble is the preamble-based offset, and m is the preamble transmission attempt number). Wu does not disclose receiving, from a network device, a configuration parameter for a PRACH transmission; and determining information related to a subcarrier spacing for the PRACH transmission based on the configuration parameter and a downlink path loss measurement. Jung discloses these features at paragraph [0036] and fig. 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Jung into Wu system in order to optimize system resource.  
Regarding claims 25, 32, and 37, Wu discloses determining, the power for the PRACH transmission based on the downlink path loss measurement; and Jung discloses the power for the PRACH transmission based the subcarrier spacing of the PRACH transmission (p. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the features disclosed by Jung into Wu system in order to optimize system resource.  
Regarding claims 26 33, and 38, Wu inherently discloses wherein the configuration parameter includes a power ramping step and/or an initial received target power since Wu’s system operated based on LTE protocol.
Allowable Subject Matter
Claims 2, 27, 31, 34, 36 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI D HOANG/Primary Examiner, Art Unit 2463